DETAILED ACTION
This office action is in response to the application filed on 06/15/2020.
Claims 1-16 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (hereinafter Damnjanovic, US 2005/0276249 A1) in view of Hennebert (US 9,397,793 B2).
Regarding Claim 1, Damnjanovic discloses A method for identifying a true content of a transmitted data packet wirelessly transmitted by a first device to a second device (Damnjanovic: para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions”), the method comprising: 
receiving, at the second device, a first packet instance comprising a received version of the transmitted data packet (Damnjanovic: para.0045 “The method begins at 501 and proceeds to 503 where Node-B receives an identityless packet from UE. “ a packet is received, this original first packet being a version of the packet.); 
receiving, at the second device, a second packet instance comprising a received version of a first retransmission of the data packet transmitted by the first device (Damnjanovic: para.0052 “Back in block 515, if the packet is an initial transmission rather than a retransmitted packet the method proceeds in accordance with the “NO” branch to 531 where the data is saved within Node-B for future use in combining with a subsequent retransmission. Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B. In response to the NACK the UE will send a retransmission of the corrupted data packet in the corresponding instance within the next group of instances (a predetermined number of instances later). “ from step 503 of Fig. 5A, the flow moves to step 515 to 531, in which after determining that the received packet is not a retransmitted packet, then in Fig. 5B step 531, a NACK is sent to request a retransmitted packet. in step 537 to 503, the second packet is received.); 
receiving, at the second device, a third packet instance comprising a received version of a second retransmission of the data packet transmitted by the first device (Damnjanovic: para.0053 “Back in block 519 if the combined data was found in 519 to contain errors or otherwise to be corrupted the method proceeded in accordance with the “NO” branch to 529. In block 529 it is determined whether or not another retransmission is to be attempted….In block 529 if it is determined that the predetermined maximum number of retrans-missions has been reached and no more retransmissions are to be attempted, the method proceeds in accordance with the “NO” branch to block 527 to discard the saved data, and then the method proceeds to block 535. On the other hand, if, in block 529, it is determined that another retransmission is to be attempted the method proceeds from 529 in accordance with the “YES” branch to 531 to save data from the current packet for use in soft combining with future retransmissions. Once the NACK has been sent in accordance with block 533 the method proceeds to 535.” in a another it can be seen that a third packet can be received as long as the predetermined maximum number of retransmission have not been reached.  Here, in step 515->517->519 in Fig.5, if the first retransmitted packet contains errors, then in step 519 in Fig. 5B, a second retransmission can be attempted and received in step 537-503.); 
wherein the first, second, and third packet instances received at the second device define a packet instance group (Damnjanovic: para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions” a packet and each of its retransmission are in a group that is used to soft combine to determine the true content without errors.), and 
wherein each packet instance in the packet instance group includes erroneous data differing from the true content in at least one bit position (Damnjanovic: para.0050 “Once data from the retransmitted packet is combined in 517, the method proceeds to 519 where it is determined whether the data can be decoded without error. If the combined data is found in 519 to contain errors or otherwise still be corrupted the method proceeds in accordance with the “NO” branch to 529.” in step 519 of Fig. 5A, system checks to see if the packet contains errors, and this step occurs with the reception of every retransmission, as in step 537 of Fig. 5B, moves back to step 503 in Fig. 5A, and eventually checks in step 519 to check for errors.); 
executing a hierarchical packet analysis algorithm to attempt to determine the true content of the transmitted data packet (Damnjanovic: Fig. 5A-5B para.0045 “FIGS. 5A and 5B together are a flowchart depicting activities at Node-B for receiving UE signals and retransmitting signals to the RNC in accordance with various embodiments of the invention”), the hierarchical packet analysis including: 
(a) analyzing a pair of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet (Damnjanovic: para.0050 “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions.” in a first iteration, only the first retransmitted packet it combine with the original packet. ); and 
(b) if the analysis of the pair of packet instances fails to determine the true content of the transmitted data packet, analyzing the first, second, and third packet instances collectively to attempt to determine the true content of the transmitted data packet (Damnjanovic: para.0050 para.0050 “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions… if the combined data is found in 519 to contain errors or otherwise still be corrupted the method proceeds in accordance with the “NO” branch to 529. ” in a situation wherein the true content cannot be determined, such as in step 519, then in para.0053 and step 529 is used to attempt another retransmission.  as seen in para.0050, in the next iteration a third packet can be soft combined to determine the error free packet.).
However Damnjanovic does not explicitly disclose analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet.
Hennebert discloses analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet (Hennebert: col.4 lines 15-18 “It will also be assumed that transmitted packets are coded beforehand using an Error Correcting Code ECC and, if need be, a Cyclic Redundancy Check (CRC).” col.2 lines 25-51 “as a result of the decoding failure of the first version of the packet, the receiver generates a first pair of keys consisting of a first private key and a corresponding first public key and transmits the first public key to the transmitter; the transmitter transmits on said link a second version of said packet, encrypted by means of a first encryption key, obtained from the first public key: the receiver decrypts the second version of the packet, combines said first version and second version, to obtain a first combined version of said packet, and performs decoding of the first combined version thus obtained. According to a first or second embodiment, the first encryption key is said first public key and the receiver decrypts the second version of the packet using said first private key. Preferably, if decoding of the first combined version fails, then the receiver generates a second pair of keys consisting of a second private key and of a corresponding second public key: the transmitter transmits on said link a third version of said packet, after encrypting it using the second public key: the receiver decrypts the third version of the packet using the second private key, combines the third version thus decrypted with at least the first decrypted version or the second decrypted version to obtain a second combined version of said packet, and performs decoding of the second combined version thus obtained.” col.5 lines 31-36 “In case of Success, that is in the absence of error, the receiver sends back a positive acknowledgment, ACK, to the transmitter. The transmitter is then ready to transmit a new packet. In case of a new failure, the preceding process is iterated, as illustrated in FIG. 1,” if a first packet cannot be decoded, and the packet contains errors such as in col. 5 31-36, then a new packet is requested from the transmitter.  as seen in the citation of col.2 25-51, this process can iterate multiple times, such as a fist packet can be combined with a first retransmission, as well as a second retransmission that can be combined with either the first packet or the retransmitted version of that packet.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic with Hennebert in order to incorporate analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy and confidence of HARQ systems (Hennebert: col.2 lines 1-15).

Regarding Claim 2, Damnjanovic-Hennebert discloses claim 1 as set forth above.
Damnjanovic further discloses wherein analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet comprises: “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions…. Once data from the retransmitted packet is combined in 517, the method proceeds to 519 where it is determined whether the data can be decoded without error. …, if the combined data is found to be error free in 519 the method proceeds in accordance with the “YES” branch to 521.” in a first iteration, only the first retransmitted packet it combine with the original packet. Then it is determined if the combined data results in an error free decoding and moves to steps 523 and ending transmission in step 535, as shown in fig. 5B. )
While Damnjanovic discloses an iterating process to determine the true content of the packets, such as in para.0050, it only shows that in a second iteration, all intervening retransmissions are combine, instead of just another pair, therefore Damnjanovic does not explicitly disclose repeating the selecting and analyzing step for each pair of packet instances in the packet instance group until either (a) the true content of the transmitted data packet is determined.
Hennebert discloses repeating the selecting and analyzing step for each pair of packet instances in the packet instance group until either (a) the true content of the transmitted data packet is determined (Hennebert: col.4 lines 15-18 “It will also be assumed that transmitted packets are coded beforehand using an Error Correcting Code ECC and, if need be, a Cyclic Redundancy Check (CRC).” col.2 lines 25-51 “as a result of the decoding failure of the first version of the packet, the receiver generates a first pair of keys consisting of a first private key and a corresponding first public key and transmits the first public key to the transmitter; the transmitter transmits on said link a second version of said packet, encrypted by means of a first encryption key, obtained from the first public key: the receiver decrypts the second version of the packet, combines said first version and second version, to obtain a first combined version of said packet, and performs decoding of the first combined version thus obtained. According to a first or second embodiment, the first encryption key is said first public key and the receiver decrypts the second version of the packet using said first private key. Preferably, if decoding of the first combined version fails, then the receiver generates a second pair of keys consisting of a second private key and of a corresponding second public key: the transmitter transmits on said link a third version of said packet, after encrypting it using the second public key: the receiver decrypts the third version of the packet using the second private key, combines the third version thus decrypted with at least the first decrypted version or the second decrypted version to obtain a second combined version of said packet, and performs decoding of the second combined version thus obtained.” col.8 lines 60-65 “The retransmission process proceeds until the transmitter receives a positive acknowledgment, ACK, or a maximum allowed number of consecutive versions of the same packet has been transmitted, or even all the symbols of the packet have already been transmitted.” it can be seen that the iterative process of combining pairs of packets occurs until a positive acknowledgment is achieved.)
 or (b) all pairs of packet instances in the packet instance group have been analyzed.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic with Hennebert in order to incorporate repeating the selecting and analyzing step for each pair of packet instances in the packet instance group until either (a) the true content of the transmitted data packet is determined.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy and confidence of HARQ systems (Hennebert: col.2 lines 1-15).

Regarding Claim 11, Damnjanovic-Hennebert discloses claim 1 as set forth above.
Damnjanovic further discloses after receiving the first packet instance at the second device: determining, by the second device, that the received first packet instance contains erroneous data (Damnjanovic: para.0052 “Back in block 515, if the packet is an initial transmission rather than a retransmitted packet the method proceeds in accordance with the “NO” branch to 531 where the data is saved within Node-B for future use in combining with a subsequent retransmission. Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B. In response to the NACK the UE will send a retransmission of the corrupted data packet in the corresponding instance within the next group of instances (a predetermined number of instances later). “ from step 503 of Fig. 5A, the flow moves to step 515 to 531, in which after determining that the received packet is not a retransmitted packet, then in Fig. 5B step 531, a NACK is sent to request a retransmitted packet. in step 537 to 503, the second packet is received.); and 
transmitting, from the second device to the first device, a notification that the received first packet instance contains erroneous data (Damnjanovic: para.0052 “Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B. In response to the NACK the UE will send a retransmission of the corrupted data packet in the corresponding instance within the next group of instances (a predetermined number of instances later).” the NACK is sent to the sending device, which notified that the first packet is erroneous and requires a retransmission.).

Regarding Claim 12, Damnjanovic-Hennebert discloses claim 11 as set forth above.
Damnjanovic further discloses herein determining that the received first packet instance contains erroneous data comprises performing a Cyclic Redundancy Check (CRC) (Damnjanovic: para.0048 “If, in 505 a retransmission is not expected in the instance in which the data is received the method proceeds in accordance with the “NO” branch from 505 to 509 where error checking is performed on the packet thought to be a new initial transmission from UE. The error check typically involves a cyclical redundancy check (CRC) of the data in the packet”).

Regarding Claim 15, Damnjanovic discloses A system for identifying a true content of a transmitted data packet transmitted by a first device to a second device (Damnjanovic: para.0007- para.0008, “In one aspect of the invention, a method in a wireless communication system is provided.”  para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions”), 
the system comprising: 
a hierarchical packet analysis algorithm stored in non-transitory computer readable memory (Damnjanovic: para.0023 “For example, the memory 123 may store one or more transmission schemes, protocols or strategies for communicating with a UE 110. The transmission schemes, strategies and protocols include information concerning the timing for retransmissions due to lost or corrupted data, the redundancy version encoding (if any), and any encoding schemes or protocols to be used for the transmission and reception of wireless communications.” ); and a computer processor coupled to the non-transitory computer readable memory (Damnjanovic: para.0062-para.0063) and configured to: 
receive a first packet instance comprising a received version of the transmitted data packet (Damnjanovic: para.0045 “The method begins at 501 and proceeds to 503 where Node-B receives an identityless packet from UE. “ a packet is received, this original first packet being a version of the packet.); 
receive a second packet instance comprising a received version of a first retransmission of the data packet transmitted by the first device (Damnjanovic: para.0052 “Back in block 515, if the packet is an initial transmission rather than a retransmitted packet the method proceeds in accordance with the “NO” branch to 531 where the data is saved within Node-B for future use in combining with a subsequent retransmission. Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B. In response to the NACK the UE will send a retransmission of the corrupted data packet in the corresponding instance within the next group of instances (a predetermined number of instances later). “ from step 503 of Fig. 5A, the flow moves to step 515 to 531, in which after determining that the received packet is not a retransmitted packet, then in Fig. 5B step 531, a NACK is sent to request a retransmitted packet. in step 537 to 503, the second packet is received.); 
receive a third packet instance comprising a received version of a second retransmission of the data packet transmitted by the first device (Damnjanovic: para.0053 “Back in block 519 if the combined data was found in 519 to contain errors or otherwise to be corrupted the method proceeded in accordance with the “NO” branch to 529. In block 529 it is determined whether or not another retransmission is to be attempted….In block 529 if it is determined that the predetermined maximum number of retrans-missions has been reached and no more retransmissions are to be attempted, the method proceeds in accordance with the “NO” branch to block 527 to discard the saved data, and then the method proceeds to block 535. On the other hand, if, in block 529, it is determined that another retransmission is to be attempted the method proceeds from 529 in accordance with the “YES” branch to 531 to save data from the current packet for use in soft combining with future retransmissions. Once the NACK has been sent in accordance with block 533 the method proceeds to 535.” in a another it can be seen that a third packet can be received as long as the predetermined maximum number of retransmission have not been reached.  Here, in step 515->517->519 in Fig.5, if the first retransmitted packet contains errors, then in step 519 in Fig. 5B, a second retransmission can be attempted and received in step 537-503.);  
wherein the first, second, and third packet instances received at the computer processor define a packet instance group (Damnjanovic: para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions” a packet and each of its retransmission are in a group that is used to soft combine to determine the true content without errors.), and 
wherein each packet instance in the packet instance group includes erroneous data differing from the true content in at least one bit position (Damnjanovic: para.0050 “Once data from the retransmitted packet is combined in 517, the method proceeds to 519 where it is determined whether the data can be decoded without error. If the combined data is found in 519 to contain errors or otherwise still be corrupted the method proceeds in accordance with the “NO” branch to 529.” in step 519 of Fig. 5A, system checks to see if the packet contains errors, and this step occurs with the reception of every retransmission, as in step 537 of Fig. 5B, moves back to step 503 in Fig. 5A, and eventually checks in step 519 to check for errors.); 
“FIGS. 5A and 5B together are a flowchart depicting activities at Node-B for receiving UE signals and retransmitting signals to the RNC in accordance with various embodiments of the invention”), 
wherein executing the hierarchical packet analysis comprises: 
(a) analyzing a pair of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet (Damnjanovic: para.0050 “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions.” in a first iteration, only the first retransmitted packet it combine with the original packet. ); and 
(b) if the analysis of the pair of packet instances fails to determine the true content of the transmitted data packet, analyzing the first, second, and third packet instances collectively to attempt to determine the true content of the transmitted data packet (Damnjanovic: para.0050 para.0050 “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions… if the combined data is found in 519 to contain errors or otherwise still be corrupted the method proceeds in accordance with the “NO” branch to 529. ” in a situation wherein the true content cannot be determined, such as in step 519, then in para.0053 and step 529 is used to attempt another retransmission.  as seen in para.0050, in the next iteration a third packet can be soft combined to determine the error free packet.).
However Damnjanovic does not explicitly disclose analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet.
a Cyclic Redundancy Check (CRC).” col.2 lines 25-51 “as a result of the decoding failure of the first version of the packet, the receiver generates a first pair of keys consisting of a first private key and a corresponding first public key and transmits the first public key to the transmitter; the transmitter transmits on said link a second version of said packet, encrypted by means of a first encryption key, obtained from the first public key: the receiver decrypts the second version of the packet, combines said first version and second version, to obtain a first combined version of said packet, and performs decoding of the first combined version thus obtained. According to a first or second embodiment, the first encryption key is said first public key and the receiver decrypts the second version of the packet using said first private key. Preferably, if decoding of the first combined version fails, then the receiver generates a second pair of keys consisting of a second private key and of a corresponding second public key: the transmitter transmits on said link a third version of said packet, after encrypting it using the second public key: the receiver decrypts the third version of the packet using the second private key, combines the third version thus decrypted with at least the first decrypted version or the second decrypted version to obtain a second combined version of said packet, and performs decoding of the second combined version thus obtained.” col.5 lines 31-36 “In case of Success, that is in the absence of error, the receiver sends back a positive acknowledgment, ACK, to the transmitter. The transmitter is then ready to transmit a new packet. In case of a new failure, the preceding process is iterated, as illustrated in FIG. 1,” if a first packet cannot be decoded, and the packet contains errors such as in col. 5 31-36, then a new packet is requested from the transmitter.  as seen in the citation of col.2 25-51, this process can iterate multiple times, such as a fist packet can be combined with a first retransmission, as well as a second retransmission that can be combined with either the first packet or the retransmitted version of that packet.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy and confidence of HARQ systems (Hennebert: col.2 lines 1-15).

Regarding Claim 16, Damnjanovic discloses A system, the system comprising: 
a first device configured to wirelessly transmit and retransmit a data packet for receipt by a second device (Damnjanovic: para.0009 “The mobile station includes means for encoding data into an identityless packet, means for transmitting an initial transmission of the identityless packet, means for receiving signals comprising a NACK associated with the initial transmission, and a processor means for controlling a retransmission of the data in response to receiving the NACK. “); and 
a second device configured to: receive a first packet instance comprising a received version of an original transmission of the data packet by the first device (Damnjanovic: para.0045 “The method begins at 501 and proceeds to 503 where Node-B receives an identityless packet from UE. “ a packet is received, this original first packet being a version of the packet.); 
notify the first device that the first packet instance includes erroneous data (Damnjanovic:” para.0052-para.0054 “Back in block 515, if the packet is an initial transmission rather than a retransmitted packet the method proceeds in accordance with the “NO” branch to 531 where the data is saved within Node-B for future use in combining with a subsequent retransmission. Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B.” a NACK is sent back if the packet contained an error, as can be seen in Fig. 5A steps 505->509->515 of Fig. 5A since this is a first transmission, process moves on to 531, in which the data is saved, and a NACK is requested because the packet was erroneous and a retransmission is required for comparison.); 
“Back in block 515, if the packet is an initial transmission rather than a retransmitted packet the method proceeds in accordance with the “NO” branch to 531 where the data is saved within Node-B for future use in combining with a subsequent retransmission. Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B. In response to the NACK the UE will send a retransmission of the corrupted data packet in the corresponding instance within the next group of instances (a predetermined number of instances later). “ from step 503 of Fig. 5A, the flow moves to step 515 to 531, in which after determining that the received packet is not a retransmitted packet, then in Fig. 5B step 531, a NACK is sent to request a retransmitted packet. in step 537 to 503, the second packet is received.); 
notify the first device that the second packet instance includes erroneous data (Damjanovic: para.0052-para.0054 “Back in block 515, if the packet is an initial transmission rather than a retransmitted packet the method proceeds in accordance with the “NO” branch to 531 where the data is saved within Node-B for future use in combining with a subsequent retransmission. Once the data has been saved in 531 the method proceeds to block 533 and a NACK is sent back to the UE from Node-B.” similar to the previous iteration, after steps 505-507-511-515 of Fig. 5A, wherein a retransmission is checked for errors, then if it is a retransmission in step 517, the data is combined and checked for error in step 519, if there contains an error, then in step 529 of Fig. 5B, the flow chart moves on to step 533, if it is determined that another retransmission should be attempted.); 
receive a third packet instance comprising a received version of a second retransmission of the data packet by the first device (Damnjanovic: para.0053 “Back in block 519 if the combined data was found in 519 to contain errors or otherwise to be corrupted the method proceeded in accordance with the “NO” branch to 529. In block 529 it is determined whether or not another retransmission is to be attempted….In block 529 if it is determined that the predetermined maximum number of retrans-missions has been reached and no more retransmissions are to be attempted, the method proceeds in accordance with the “NO” branch to block 527 to discard the saved data, and then the method proceeds to block 535. On the other hand, if, in block 529, it is determined that another retransmission is to be attempted the method proceeds from 529 in accordance with the “YES” branch to 531 to save data from the current packet for use in soft combining with future retransmissions. Once the NACK has been sent in accordance with block 533 the method proceeds to 535.” in a another it can be seen that a third packet can be received as long as the predetermined maximum number of retransmission have not been reached.  Here, in step 515->517->519 in Fig.5, if the first retransmitted packet contains errors, then in step 519 in Fig. 5B, a second retransmission can be attempted and received in step 537-503.); 
wherein the first, second, and third packet instances received at the second device define a packet instance group (Damnjanovic: para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions” a packet and each of its retransmission are in a group that is used to soft combine to determine the true content without errors.), and 
wherein each packet instance in the packet instance group includes erroneous data differing from a true content of the data packet in at least one bit position (Damnjanovic: para.0050 “Once data from the retransmitted packet is combined in 517, the method proceeds to 519 where it is determined whether the data can be decoded without error. If the combined data is found in 519 to contain errors or otherwise still be corrupted the method proceeds in accordance with the “NO” branch to 529.” in step 519 of Fig. 5A, system checks to see if the packet contains errors, and this step occurs with the reception of every retransmission, as in step 537 of Fig. 5B, moves back to step 503 in Fig. 5A, and eventually checks in step 519 to check for errors.); 
execute a hierarchical packet analysis to determine the true content of the data packet (Damnjanovic: Fig. 5A-5B para.0045 “FIGS. 5A and 5B together are a flowchart depicting activities at Node-B for receiving UE signals and retransmitting signals to the RNC in accordance with various embodiments of the invention”), 
wherein executing the hierarchical packet analysis comprises: (a) analyzing a pair of packet instances selected from the packet instance group to attempt to determine the true content of the data “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions.” in a first iteration, only the first retransmitted packet it combine with the original packet. ); and 
(b) if the analysis of the pair of packet instances fails to determine the true content of the data packet, analyzing the first, second, and third packet instances collectively to attempt to determine the true content of the data packet (Damnjanovic: para.0050 para.0050 “If, in block 511 it was determined that an error does exist in the packet the method proceeds in accordance with the “YES” branch to 515. In 515 if the packet was a retransmission the method proceeds to 517 where the received retransmission packet is combined with the corresponding initial transmission which was previously received and any intervening retransmissions… if the combined data is found in 519 to contain errors or otherwise still be corrupted the method proceeds in accordance with the “NO” branch to 529. ” in a situation wherein the true content cannot be determined, such as in step 519, then in para.0053 and step 529 is used to attempt another retransmission.  as seen in para.0050, in the next iteration a third packet can be soft combined to determine the error free packet.).
However Damnjanovic does not explicitly disclose analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet.
Hennebert discloses analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet (Hennebert: col.4 lines 15-18 “It will also be assumed that transmitted packets are coded beforehand using an Error Correcting Code ECC and, if need be, a Cyclic Redundancy Check (CRC).” col.2 lines 25-51 “as a result of the decoding failure of the first version of the packet, the receiver generates a first pair of keys consisting of a first private key and a corresponding first public key and transmits the first public key to the transmitter; the transmitter transmits on said link a second version of said packet, encrypted by means of a first encryption key, obtained from the first public key: the receiver decrypts the second version of the packet, combines said first version and second version, to obtain a first combined version of said packet, and performs decoding of the first combined version thus obtained. According to a first or second embodiment, the first encryption key is said first public key and the receiver decrypts the second version of the packet using said first private key. Preferably, if decoding of the first combined version fails, then the receiver generates a second pair of keys consisting of a second private key and of a corresponding second public key: the transmitter transmits on said link a third version of said packet, after encrypting it using the second public key: the receiver decrypts the third version of the packet using the second private key, combines the third version thus decrypted with at least the first decrypted version or the second decrypted version to obtain a second combined version of said packet, and performs decoding of the second combined version thus obtained.” col.5 lines 31-36 “In case of Success, that is in the absence of error, the receiver sends back a positive acknowledgment, ACK, to the transmitter. The transmitter is then ready to transmit a new packet. In case of a new failure, the preceding process is iterated, as illustrated in FIG. 1,” if a first packet cannot be decoded, and the packet contains errors such as in col. 5 31-36, then a new packet is requested from the transmitter.  as seen in the citation of col.2 25-51, this process can iterate multiple times, such as a fist packet can be combined with a first retransmission, as well as a second retransmission that can be combined with either the first packet or the retransmitted version of that packet.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic with Hennebert in order to incorporate analyzing pairs of packet instances selected from the packet instance group to attempt to determine the true content of the transmitted data packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy and confidence of HARQ systems (Hennebert: col.2 lines 1-15).

Claim 3-5, 7-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (hereinafter Damnjanovic, US 2005/0276249 A1) in view of Hennebert (US 9,397,793 B2) further in view of Zopf et al. (hereinafter Zopf, US 2014/0059407 A1).

Regarding Claim 3, Damnjanovic-Hennebert discloses claim 1 as set forth above.
However Damnjanovic-Hennebert does not explicitly disclose wherein the step of selecting and analyzing a pair of packet instances to attempt to determine the true content of the transmitted data packet comprises: comparing the selected pair of packet instances to identify a set of error bit positions in which the selected pair of packet instances include different data from each other; generating a set of test bit patterns based on the set of error bit positions identified from the comparison of the selected pair of packet instances; and analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet.
Zopf discloses wherein the step of selecting and analyzing a pair of packet instances to attempt to determine the true content of the transmitted data packet comprises: comparing the selected pair of packet instances to identify a set of error bit positions in which the selected pair of packet instances include different data from each other (Zopt: para.0028 “The decoder 280 operates to compare the differences in the bit pattern of original and re-transmitted packets to identify candidate error positions. “ differences in packets are used to determine candidate error positions); 
generating a set of test bit patterns based on the set of error bit positions identified from the comparison of the selected pair of packet instances (Zopf: para.0028 “The decoder 280 operates to compare the differences in the bit pattern of original and re-transmitted packets to identify candidate error positions. The decoder 280 then flips bits in the candidate error positions based on either majority rule decisions or as part of a systematic search algorithm that evaluates a set of possible error combinations and re-calculates the CRC.” using the candidate locations, a set of error combinations are generated, each combination being a “test bit pattern”); and 
“In this fashion, the decoder 280 evaluates possible potential combinations of bit errors. In a scenario where bits are different in 5 locations, the decoder evaluates 25=32 different bit error combinations. If for any of bit error combinations there was only one for which the CRC passed, this combination is regarded as the true error pattern and the packet is corrected correspondingly.” each combination is tested to determine the true content of the packet.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate wherein the step of selecting and analyzing a pair of packet instances to attempt to determine the true content of the transmitted data packet comprises: comparing the selected pair of packet instances to identify a set of error bit positions in which the selected pair of packet instances include different data from each other; generating a set of test bit patterns based on the set of error bit positions identified from the comparison of the selected pair of packet instances; and analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (ZoptL para.0020).

Regarding Claim 4, Damnjanovic-Hennebert-Zopf discloses claim 3 as set forth above.
However Damnjanovic-Hennebert doesn’t explicitly disclose wherein the step of generating a set of test bit patterns comprises: identifying a set of bit value combinations for the set of error bit positions identified from the comparison of the selected pair of packet instances; and generating a test bit pattern for each identified bit value combination.
Zopf discloses wherein the step of generating a set of test bit patterns comprises: identifying a set of bit value combinations for the set of error bit positions identified from the comparison of the selected pair of packet instances (Zopf: para.0028 “The decoder 280 operates to compare the differences in the bit pattern of original and re-transmitted packets to identify candidate error positions. The decoder 280 then flips bits in the candidate error positions based on either majority rule decisions or as part of a systematic search algorithm that evaluates a set of possible error combinations and re-calculates the CRC.” using the candidate locations, a set of error combinations are generated, each combination being a “test bit pattern”); and 
generating a test bit pattern for each identified bit value combination (Zopf: para.0028 “In this fashion, the decoder 280 evaluates possible potential combinations of bit errors. In a scenario where bits are different in 5 locations, the decoder evaluates 25=32 different bit error combinations. If for any of bit error combinations there was only one for which the CRC passed, this combination is regarded as the true error pattern and the packet is corrected correspondingly.” each combination of the 5 binary bits are tested, therefore a test bit pattern was generated in order to be tested, in order to determine the true content of the packet.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate wherein the step of generating a set of test bit patterns comprises: identifying a set of bit value combinations for the set of error bit positions identified from the comparison of the selected pair of packet instances; and generating a test bit pattern for each identified bit value combination.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (ZoptL para.0020).

Regarding Claim 5, Damnjanovic-Hennebert-Zopf discloses claim 3 as set forth above.
However Damnjanovic-Hennebert doesn’t explicitly disclose defining a maximum number of error bit positions to be analyzed; and wherein generating a set of test bit patterns based on the set of error bit positions comprises generating a limited number of test bit patterns defined by the defined maximum number of error bit positions to be analyzed
Zopf discloses defining a maximum number of error bit positions to be analyzed; and wherein generating a set of test bit patterns based on the set of error bit positions comprises generating a limited “In this fashion, the decoder 280 evaluates possible potential combinations of bit errors. In a scenario where bits are different in 5 locations, the decoder evaluates 25=32 different bit error combinations. If for any of bit error combinations there was only one for which the CRC passed, this combination is regarded as the true error pattern and the packet is corrected correspondingly.” in this case a maximum of 5 error positions are determined to be analyzed, and the test bit patterns are generated for each combination of 5 bit positions, in this case the limited number of test bit patterns being 2^5= 32 patterns).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate defining a maximum number of error bit positions to be analyzed; and wherein generating a set of test bit patterns based on the set of error bit positions comprises generating a limited number of test bit patterns defined by the defined maximum number of error bit positions to be analyzed.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (ZoptL para.0020).

Regarding Claim 7, Damnjanovic-Hennebert-Zopf discloses claim 3 as set forth above.
However Damnjanovic-Hennebert does not explicitly disclose wherein analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet comprises performing a Cyclic Redundancy Check (CRC) on each test bit pattern.
Zopf discloses wherein analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet comprises performing a Cyclic Redundancy Check (CRC) on each test bit pattern (Zopf: para.0028 “The decoder 280 operates to compare the differences in the bit pattern of original and re-transmitted packets to identify candidate error positions. The decoder 280 then flips bits in the candidate error positions based on either majority rule decisions or as part of a systematic search algorithm that evaluates a set of possible error combinations and re-calculates the CRC. In this fashion, the decoder 280 evaluates possible potential combinations of bit errors. In a scenario where bits are different in 5 locations, the decoder evaluates 25=32 different bit error combinations. If for any of bit error combinations there was only one for which the CRC passed, this combination is regarded as the true error pattern and the packet is corrected correspondingly.” the CRC of each bit pattern is performed.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate wherein analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet comprises performing a Cyclic Redundancy Check (CRC) on each test bit pattern.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (ZoptL para.0020).

Regarding Claim 8, Damnjanovic-Hennebert discloses claim 1 as set forth above.
However Damnjanovic-Hennebert does not explicitly disclose wherein the step of analyzing the first, second, and third packet instances collectively to attempt to determine the true content of the transmitted data packet comprises: comparing the first, second, and third packet instances collectively to identify a set of error bit positions in which at least two of the packet instances include different data from each other; generating a set of test bit patterns based on the set of error bit positions identified from the collective comparison of the first, second, and third packet instances; and analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet.
Zopf discloses herein the step of analyzing the first, second, and third packet instances collectively to attempt to determine the true content of the transmitted data packet comprises: comparing the first, second, and third packet instances collectively to identify a set of error bit positions in which at least two of the packet instances include different data from each other (Zopf: para.0029 “Consider an example of BEC-2C. In this case, the chase coding technique generates the candidate bit error position based on a comparison of three of the plurality of decrypted payload portions. With three bits for each position, the decoder 280 can perform bit-wise majority decision and checks CRC.” 3 bits are used for each position, in that 3 versions of the same packet are used in a majority rules decision for each bit position.); 
generating a set of test bit patterns based on the set of error bit positions identified from the collective comparison of the first, second, and third packet instances (Zopf: para.0029 “With three bits for each position, the decoder 280 can perform bit-wise majority decision and checks CRC. If CRC passes, the decoder 280 can correct the bits based on the majority decision. Otherwise the algorithm can operate in a similar fashion to BEC-1C and flip exactly one bit in each location where there was a deviation and then all combinations of exactly two bits. If the CRC passes for exactly one of these combinations then the combination that passes can be viewed as the correct combination.” here it can be seen that similar to the 2 bits for each position in para.0028, the same is performed using 3 sets of data to determine uncertain bits, and a pattern is generated for each combination of bit values in each position); and 
analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet (Zopf: para.0029 “If the CRC passes for exactly one of these combinations then the combination that passes can be viewed as the correct combination” the true value is determined by testing each combination.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate wherein the step of analyzing the first, second, and third packet instances collectively to attempt to determine the true content of the transmitted data packet comprises: comparing the first, second, and third packet instances collectively to identify a set of error bit positions in which at least two of the packet instances include different data from each other; generating a set of test bit patterns based on the set of error bit positions identified from the collective comparison of the first, second, and third packet instances; and analyzing each test bit pattern to determine whether the test bit pattern contains the true content of the transmitted data packet.


Regarding Claim 9, Damnjanovic-Hennebert-Zopf discloses claim 8 as set forth above.
However Damnjanovic-Henneber does not explicitly disclose wherein the step of generating a set of test bit patterns comprises: identifying a set of bit value combinations for the set of error bit positions identified from the collective comparison of the first, second, and third packet instances; and generating a test bit pattern for each identified bit value combination.
Zopf discloses wherein the step of generating a set of test bit patterns comprises: identifying a set of bit value combinations for the set of error bit positions identified from the collective comparison of the first, second, and third packet instances (Zopf: para.0029 “Consider an example of BEC-2C. In this case, the chase coding technique generates the candidate bit error position based on a comparison of three of the plurality of decrypted payload portions. With three bits for each position, the decoder 280 can perform bit-wise majority decision and checks CRC.” 3 bits are used for each position, in that 3 versions of the same packet are used to determine bit error positions); and 
generating a test bit pattern for each identified bit value combination (Zopf: para.0029 “With three bits for each position, the decoder 280 can perform bit-wise majority decision and checks CRC. If CRC passes, the decoder 280 can correct the bits based on the majority decision. Otherwise the algorithm can operate in a similar fashion to BEC-1C and flip exactly one bit in each location where there was a deviation and then all combinations of exactly two bits. If the CRC passes for exactly one of these combinations then the combination that passes can be viewed as the correct combination.” here it can be seen that similar to the 2 bits for each position in para.0028, the same is performed using 3 sets of data to determine uncertain bits, and a pattern is generated for each combination of bit values in each position).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (ZoptL para.0020).

Regarding Claim 13, Damnjanovic-Hennebert discloses claim 1 as set forth above.
Damnjanovic discloses wherein the data packet is transmitted and retransmitted according to a wireless protocol (Damnjanovic: para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions.” and para.0018-para.0019 “Cellular or other wireless telecommunication services may communicate with a carrier network through a data link or other network link via the fixed network 150 which may be the Public Switched Telephone Network (PSTN), the Internet, Integrated Services Digital Network (ISDN), one or more local area networks (LAN) or wide area networks (WAN) or virtual private network (VPN), or other such network.”).
However Damnjanovic-Hennebert does not explicitly disclose wherein the data packet is transmitted and retransmitted according to Bluetooth protocol.
Zopf discloses wherein the data packet is transmitted and retransmitted according to Bluetooth protocol (Zopf: para.0037 “Consider an additional example where two communication devices may operate via Bluetooth eSCO links, (e.g. where wireless headsets communicate via narrow-band or wide-band voice communications. With the upcoming Bluetooth standard 4.1, eSCO links (as well as others) can be encrypted via the Advanced Encryption Standard (AES).” Zopf discloses a method of CRC calculations using packets transmitted via Bluetooth.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to perform the 
The simple substitution of (wireless communication methods) for another (Bluetooth communication) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely the same CRC calculations to determine true content of a packet by analyzing retransmitted packets (Damnjanovic: para.0028, and Zopf: para.0023)

Regarding Claim 14, Damnjanovic-Hennebert discloses claim 1 as set forth above.
Damnjanovic-Hennebert discloses wherein the first, second, and third packet instances are received at the second device via a wireless link (Damnjanovic: para.0028 “Error recovery comes into play in cases where the retransmission(s) themselves contain data errors, but an error-free instance is produced by soft combining two or more of the transmission/retransmissions.” and para.0018-para.0019 “Cellular or other wireless telecommunication services may communicate with a carrier network through a data link or other network link via the fixed network 150 which may be the Public Switched Telephone Network (PSTN), the Internet, Integrated Services Digital Network (ISDN), one or more local area networks (LAN) or wide area networks (WAN) or virtual private network (VPN), or other such network.”) or a Digital Enhanced Cordless Telecommunications (DECT) link.
However Damnjanovic-Hennehert does not explicitly disclose wherein the first, second, and third packet instances are received at the second device via a Bluetooth link or a Digital Enhanced Cordless Telecommunications (DECT) link.
Zopf discloses wherein the first, second, and third packet instances are received at the second device via a Bluetooth link (Zopf: para.0037 “Consider an additional example where two communication devices may operate via Bluetooth eSCO links, (e.g. where wireless headsets communicate via narrow-band or wide-band voice communications. With the upcoming Bluetooth standard 4.1, eSCO links (as well as others) can be encrypted via the Advanced Encryption Standard (AES).” Zopf discloses a method of CRC calculations using packets transmitted via Bluetooth. it can be seen in para.0027 and para.0030, that 2 or more retransmissions are used in combination to determine payload data.) or a Digital Enhanced Cordless Telecommunications (DECT) link.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to perform the simple substitution of various wireless communications in Damnjanovic in para.0018-para.0019 with that of Bluetooth communication in Zopf in para.0037 in order to achieve wherein the first, second, and third packet instances are received at the second device via a Bluetooth link or a Digital Enhanced Cordless Telecommunications (DECT) link.
The simple substitution of (wireless communication methods) for another (Bluetooth communication) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the substitution would have yielded predictable results, namely the same CRC calculations to determine true content of a packet by analyzing retransmitted packets (Damnjanovic: para.0028, and Zopf: para.0023)

Claim 6, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic et al. (hereinafter Damnjanovic, US 2005/0276249 A1) in view of Hennebert (US 9,397,793 B2) further in view of Zopf et al. (hereinafter Zopf, US 2014/0059407 A1) further in view of Desai et al. (hereinafter Desai, US 2006/0020869 A1).
Regarding Claim 6, Damnjanovic-Hennebert-Zopf discloses claim 3 as set forth above.
However Damnjanovic-Hennebert does not explicitly disclose determining a number of error bit positions in each pair of packet instances; and determining an order to analyze the pairs of packet instances based on the number of error bit positions in each pair of packet instances
Zopf discloses determining a number of error bit positions in each pair of packet instances (Zopf: para.0030 “For example, when n=2 retransmissions have been received, BEC-2C, BEC-1C and BEC-0C can selectively be employed.” more than one retransmissions of a packet can be analyzed and para.0028 “In this fashion, the decoder 280 evaluates possible potential combinations of bit errors. In a scenario where bits are different in 5 locations, the decoder evaluates 25=32 different bit error combinations. If for any of bit error combinations there was only one for which the CRC passed, this combination is regarded as the true error pattern and the packet is corrected correspondingly.” a number of errors of a packet compared to its retransmission can be determined.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate determining a number of error bit positions in each pair of packet instances.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (ZoptL para.0020).
However, while Zopf discloses the burden of a number of bit errors in CRC related calculations in para.0069-para.0070, Damnjanovic-Hennebert-Zopf does not explicitly disclose determining an order to analyze the pairs of packet instances based on the number of error bit positions in each pair of packet instances.
Desai discloses determining an order to analyze the pairs of packet instances based on the number of error bit positions in each pair of packet instances (Desai: para.0052 “In certain embodiments, the test patterns are reordered (sorted) in increasing order of the number of errors s.sub.i found during the hard decoding of X.sub.i prior to block 720. Because of the 1 to 1 correspondence, the test pattern reordering is equivalent to ordering the one or more codewords in S relative to the number of errors s.sub.i. If (t-s.sub.i) is positive (Yes in block 740) all test patterns Z.sub.j are eliminated that satisfy wt(Z.sub.i+Z.sub.j).ltoreq.(t-s.sub.i) as in block 750. s.sub.i can represent the number of errors found by hard decoding Y+Z.sub.i. The test patterns that are to be eliminated could, in certain embodiments of the present invention, be determined using tables (e.g., Table 1, Table 2, and Table 3) or similar storage constructs or could be computed directly.” the test patterns are ordered based on the number of errors.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing processing load of test patterns that must be tested (Desai: para.0051-para.0053).

Regarding Claim 10, Damnjanovic-Hennebert-Zopf discloses claim 8 as set forth above.
However Damnjanovic-Hennebert does not explicitly disclose for each error bit position in the set of error bit positions, determining a majority value contained in a majority of the packet instances; for each test bit pattern in the set of test bit patterns, determining a number of bit positions containing the majority value for that respective bit position; and ordering the test bit patterns in the set of test bit patterns based on the number of bit positions containing the majority value.
Zopf discloses for each error bit position in the set of error bit positions, determining a majority value contained in a majority of the packet instances (ZopfL para.0029 “With three bits for each position, the decoder 280 can perform bit-wise majority decision and checks CRC.” the majority value of each position is determined.);
for each test bit pattern in the set of test bit patterns, determining a number of bit positions containing the majority value for that respective bit position (Zopf: para.0030- para.0036 “It should be noted that the decoder 280 can employ combinations of BEC-2C, BEC-1C and BEC-0C to arrive at the best estimate for the information bits 201. It should be noted that, even when data from n retransmissions have been collected, chase coding techniques that rely on less than n transmission can be employed. For example, when n=2 retransmissions have been received, BEC-2C, BEC-1C and BEC-0C can selectively be employed.” “1) Run BEC-2C algorithm based on a majority bit decision for candidate error positions; 2) If 1) fails, run a BEC-1C algorithm for candidate error positions assuming 1 bit location left after performing BEC-2C; 3) If 2) fails, run a BEC-1C algorithm for candidate error positions assuming 2 bit locations left after performing BEC-2C; 4) If 3) fails, run a BEC-0 algorithm on each transmission/retransmission; 5) If 4) fails, indicate an uncorrectable error.” it can be seen that Zopf discloses a method of testing different patterns using the BEC-2C algorithm using a CRC check of the pattern with all majority bits, then moves on the testing with the majority bits and 1 unknown bit, in BEC-1C, and then shows using 2 unknown locations in step 3.  This process shows prioritizing the test patterns with descending order of majority bits contained in each test pattern, going from 0 non-majority bits, down to 2 non-majority bits.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert with Zopf in order to incorporate for each error bit position in the set of error bit positions, determining a majority value contained in a majority of the packet instances; disclose for each test bit pattern in the set of test bit patterns, determining a number of bit positions containing the majority value for that respective bit position.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving confidence in bit error detection (Zopt: para.0020).
However Damnjanovic-Hennebert-Zopf does not explicitly disclose an operation of ordering the test bit patterns in the set of test bit patterns based on the number of bit positions containing the majority value.
Desai discloses for each test bit pattern in the set of test bit patterns, determining a number of bit positions that do not contain the majority value for that respective bit position (Desai: para.0052 “In certain embodiments, the test patterns are reordered (sorted) in increasing order of the number of errors s.sub.i found during the hard decoding of X.sub.i prior to block 720. Because of the 1 to 1 correspondence, the test pattern reordering is equivalent to ordering the one or more codewords in S relative to the number of errors s.sub.i.”  for each pattern of test bits, a number of errors are determined.); and 
ordering the test bit patterns in the set of test bit patterns based on the number of bit positions that do not contain the majority value (Desai: para.0052 “In certain embodiments, the test patterns are reordered (sorted) in increasing order of the number of errors s.sub.i found during the hard decoding of X.sub.i prior to block 720. Because of the 1 to 1 correspondence, the test pattern reordering is equivalent to ordering the one or more codewords in S relative to the number of errors s.sub.i.” the test patterns are order in increasing order based on the number of errors in each test set, i.e. descending order with the most correct bits.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Damnjanovic-Hennebert-Zopf with Desai in order to incorporate ordering the test bit patterns in the set of test bit patterns based on the number of bit positions that do not contain the majority value, and apply this technique to that of Zopf that shows operating on patterns in descending order of closeness to the majority values of each bit position.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing processing load of test patterns that must be tested (Desai: para.0051-para.0053).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2019/0090257 A1) see para.0397 that shows comparing multiple transmitted packets to an original transmission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/Hitesh Patel/             Primary Examiner, Art Unit 2419